Subcontractor Agreement

THIS AGREEMENT, made July 24" 2019
Twin K Construction, Inc.

Hereinafter called the Contractor, and:
UMA, Geotechnical Construction, Inc.
Hereinafter called the Subcontractor.

For the consideration hereinafter named, the said Subcontractor covenants and agrees
with said Contractor, as follows:

FIRST. The Subcontractor agrees to furnish & deliver material for various projects as
mutually agreed under tis general Subcontractor Aqreement. Each project to be
specifically defined in the Attachment Schedule A Scope of Work

Project Scope Schedule A Scope of Work

Whereas, the Subcontractor has read and is familiar with all parts and provisions of the
Prime Contract and alt respective rights, powers, conditions and liabilities of the
Contractor and the Owner:

Now therefore, in consideration of the premises and the mutual covenants herein
contained, the parties agree as follows:

The parties hereby agree that the portion of the Prime Contract specified above shall be
performed by the Subcontractor in accordance with the provisions stated herein. All
terms and conditions of the Prime Contract between the Owner and The Contractor are
incorporated herein by reference and binding on the Subcontractor. Work to be
performed, including but not limited to all labor, equipment, materials, tools, supplies,
transportation, fuel, utilities, facilities and services(except those expressly provided for in
the Contract Documents to be furnished by the Contractor or the Owner)are as follows in

attached Schedule A.
2. Items to be furnished by Contractor:

As Stated in Schedule A

3. Time of Performance

The Sudcontractor hereby agrees that the work under this subcontract is to be
commenced, constructed, maintained and completed in accordance with the project
schedule to be issued by the Contractor to the Subcontractor, such schedule will be
mutually agreed upon and shown in Schedule A. Subcontractor acknowledges that at
the time of execution of the Subcontract, Contractor is in the process of developing a
detailed Working Schedule pursuant to a requirement of the Prime Contract and
therefore, commencement and completion dates of the Subcontractor’s work as well as

WAN SORTAES.COHT Page 1 of f SEEM Rew 5 0

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 1of 22 PagelD #: yf
sequences and interrelationships between the Subcontractors Work and the work of
other subcontractors have not been fully determined. Nevertheless, Subcontractor
warrants that the Subcontract Price takes into account the necessary sequencing and
scheduling of its workforces and materials te accommodate completion of the Project by
the Contractor's planned completion date. Contractor and Subcontractor may, by mutual
agreement, make reasonable modifications to the Working Schedule as the Project

progresses.

Subcontractor shall furnish any information requested by Contractor required for
scheduling, monitoring or expediting the Work.

Upon request of Contractor, Subcontractor shall have a representative present at
Progress Meetings whether or not Subcontractor’s forces are performing on the Project.
Any such required meetings for Subcontractors wil! be given 72 hours’ notice.
Subcontractors shall prosecute its work in a prompt and diligent manner in accordance
witn Contractor's Working Schedule, without delaying or hindering Contractor's work or
the work of other contractors or subcontractors. Subcontractor shall coordinate the work
covered by this Agreement with that of all other contractors, subcontractors and of the
Contractor, in a manner that will facilitate the efficient completion of the entire work.

In the event Subcontractor fails to maintain its part of the Contractor's Working Schedule
as shown in exhibit A, it shail, without additional compensation, accelerate the Work as
contractor may direct until Subcontractor’s work is in accordance with such schedule.
Contractor shall have complete control of tha premises on which the work is to be
performed and shall have the right to decide the time and order in which various portions
of the work shail be installed and the relative priority of the work of subcontractor on the
site. In order to secure the execution of the Subcontractor’s wark within the time
specified, the contractor shall have the right, in addition to all other rights, to supplement
Subcontractor’s performance and/or perform all or any portion of Subcontractor’s work.
Any supplemental work or work performed for, or on behalf of, the subcontractor shali be
at the Subcontractor’s sole expense, and the Contractor shall deduct from the Contract
Price all such expenses, including but not limited to liquidated damages. Contractor will
provide Subcontractor weekly updates on project progress and any deficiencies noted.
Prior to requiring any action by Subcontractor and prior to supplementing the
Subcontractor’s work, the Contractor shall give the Subcontractor 72 hours’ written
notice fe commence and continue correction of any noted deficiencies.

4, COMPENSATION, PAYMENTS, AND FINAL PAYMENT

Contractor agrees to pay Subcontractor for expeditious, correct and complete
performance of the Subcontract, on a per unit cost basis in accordance with attached
Schedule “A” Partial payments will be made to the Subcontractor within (15) days of
receipt of payment by Contractor from Owner, but no later than 45 days from the
receipt of a properly submitted pay application and is not conditiona! upon any receipt of
payment from the Owner. Payments will be based on estimates as work progresses
made by the Contractor and/or Owner. If Contractor shall fail to make payment to
Subcontractor when due, Subcontractor may, upon seven days’ written notice to
Contractor, stop the work until payment of the amount owing has been received by
Subcontractor. The contract time and contract sum shall be adjusted to account for the
Subcontractor's reasonable costs of shutdown, de-mobilization, delay, re-mobilization
and any other reasonable costs associated with having to stop work.

SNARES Ros us td

Movin SUT HES gem Pape 2 of 2

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 2 of 22 PagelD #: ff
Retainage in the amount of 10 %{ ) will be withheld from all progress payments

due the Subcontractor and will not be released unti! project completion and acceptance
by owner. Final Payment will be made to Subcontractor within Fifteen (15) days following
receipt of Payment by Contractor from Owner, but no later than 45 days from the receipt
of a properly suomitted pay application and is not conditional upon any receipt of
payment from the Owner. No Payments shall become due or payable, at the option of
the Contractor, unless and/or until the Subcontractor has furnished evidence to the
Contractor that all labor, rental equipment, materials, tools, supplies, transportation, fuel,
utilities, facilities, services, etc., used on or for the referenced project have been paid. No
payment will be evidence of either performance or acceptance of Subcontractor’s work
or materials. lf the Subcontractor neglects or refused to pay any account that Contractor
determines is iegitimately incurred in the performance of this agreement, the Contractor
reserves the right to pay such account directly after twenty-four (24) hours written notice
to the Subcontractor and Contractor furthermore reserves the right to make payments by
joint check to the Subcontractor and any entity which has supplied services or materiais
to the Subcontractor in performance of this agreement. Subcontractor shall supply
Contractor with a list of suppliers upon request.

Upon final completion and final acceptance of all work required hereunder and subject to
any contingencies of this agreement, the balance of the amount due to the subcontractor
will be paid after the Contractor has been furnished with a release, if requested by
contractor, of all claims of ail parties who have furnished labor, materials, tools, supplies,
transportation, fuel, machinery, equipment, facilities, services or other items of value for
the performance of the subcontractors work,. No Payment except the final payment,
shall be evidence of the performance of the Subcontractor’s Work, either wholly or in
part, and no payment shall be construed to be an acceptance of defective work or
improper materials. In the event the Owner should at any time, even after final
acceptance, determine, that the Subcontractor’s work is in any way defective or
unacceptable, Subcontractor agrees to refund such monies as have been paid for such
defective work as determined by Owner's Engineer of Record.

5.: INSURANCE REQUIRED

Subcontractor shalt procure and maintain Unemployment and Worker's Compensation
insurance, General Liability Insurance, Automobile Liability Insurance and other such
insurance as may be required by the Contractor or the Prime Contract. Satisfactory
evidence of such shall be provided to the Contractor prior to the Subcontractor

commencing work.
- The Subcontractor shail take out and pay for Workmen's Compensation and Public

Liability Insurance, also Property Damage and all other necessary insurance, as
required by the Owner, Contractor or by the State in which the work is performed.
The subcontractor shall provide a weekly certified payroll report.

Minimum coverage amounts shalt be as specified in Article 5, Paragraph 15, of this
Subcontract.

6.. Special Provisions

This contract shall not be assigned by the Subcontractor.

Page 3 of 3 SSaS1 SU Rey bs od

MM OURS CANAL

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 3 of 22 PagelD X29
1,} Subcontractor shall commence work within Seven (7) Days of written notice
by Contractor in accordance with the mutually agreed upon schedule as show in
schedule A and, except as otherwise provided herein, shall not vacate the project
without the Contractor's Consent, unless Contractor abandons the site or ceases work at
the at the site for more than 2 weeks. If Contractor abandons the site or ceases work
on the site for more than two weeks Subcontractor may provide 5 days written notice
and then terminate this contract and any obligation to continue the work under this
contract without further liability to the General Contractor or Owner

2.) All work to be performed in accordance with the requirements of the
Tennessee Department of Transportation Contract Documents.

3.) Subcontractor wiil work in a safe and orofessional manner.

4.) Subcontractor wilt perform wark in accordance with local laws and
regulations.

9.) The Subcontractor shall provide to the Contractor copies of weekly certified

payroll,
Additional Terms:

“The contractor or subcontractor shall not discriminate on the basis of race, color,
national origin, or sex in the performance of this contract. The Contractor shail carry out
applicable requiremenis of 49 CFR part 26 in the award and administration of
Depariment assisted contracts

7.: GENERAL TERMS AND CONDITIONS

|. CONTRACT DOCUMENTS: The “Contract Documents” (as the term is herein used)
consist of: The general conditions of the Prime Contract between the Contractor and
the owner, the plans and specifications prepared for the job, including all
modifications made in such plans and specifications prior to the date of this
Subcontract, all details necessary to complete the drawings, and this subcontract.
The Contract Documents are to be construed together so that aif of the work called
for or indicated anywhere therein relating to the Subcontractor's work is to be done
by the Subcontractor is contained completely in Schedule A Scope of Work. In case
of any conflicting provisions within the Contract Documents, the provisions, of this
Agreement and Schedule A shall take precedence. When the Contract Documents
provide for the exercise of authority by an architect, engineer, contracting officer or
other agency, the Subcontractor shall be subject to such authority by instructions
issued through the contractor.
The Contract Documents are furnished by the Owner and are the product of the
Owner and/or its agents; thus, the contractor does not warranty the Contract
Documents for accuracy, constructability, or design. Changes in engineering design
or methods due to inaccurate information within the Contract Documents will be
presented as such to the Contractor and any cost or time deviations required by such
items will be changes in the scope of services provided by Subcontractor.

COMPLIANCE WITH CONTRACT DOCUMENTS: The Subcontractor’s work shall
be executed and completed wholly in accordance with the Contract Documents and
in compliance with all of the laws and ordinances bearing on construction of the job,
and the Subcontractor shail promptly notify the Contractor in writing if anything
contained in the Contract Documents is at variance therewith.

The Subcontractor is bound to the Contractor by the terms of the Contract

1

Sea wwerates vam Page 4 of 4 SS43GPFTU Res OF 04

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 4 of 22 PagelD #: Yo
Documents and assumes toward the Contractor with respect to the Subcontractors’
work, ail of the obligations and responsibilities that the contractor oy \the Contract
Documents, has assumed toward the Owner.

3, MATERIALS AND WORKMANSHIP: Unless otherwise specifically provided for in
other parts of the Contract Documents, all workmanship, equipment, materials, and
articles incorporated in the work covered by this subcontract are to be of the best
grade of their respective kinds for the purpose. The subcontractor shall furnish to the
Contractor for its approval, the name of the manufacturer of the machinery and of the
mechanical and other equipment which it contemplates incorporating in the work,
together with performance plates, performance capacities, and other pertinent
information. When required by the specifications, or when called for by the owner or
by the specifications, or when called for by the Owner or the Contractor, the
Subcontractor shall furnish the Contractor for approval full information concerning the
materials or articles which it contemplates incorporating in the work. Samples cf
materials shall be submitted for approval when so directed. Machinery, equipment,
materials, and articles installed or used without such approval shall be at the risk of
subsequent rejection.

4. FEES PERMITS, LICENSES: The subcontractor shall obtain and pay for alt
necessary , professional licenses, , and all performance or guarantee bonds (not
required), and shall give access for inspections required by the Contract
Documents or by law or municipal ordinances.

INSPECTION: The contractor shall have the right to make such inspections and

tests as are reasonable during the progress of the work, and the Subcontractor shall
provide sufficient, safe, and proper facilities at all times for such inspections by the
Contractor or the Contractor's authorized employees or agents, and the
Subconiractor shall, within 24 (Twenty Four) Hours after receiving notice from the
Contractor to the effect, proceed or remove from the job site all work or material
condemned or rejected by the Contractor, whether worked or unworked and shall, at
the Subcontractor's expense, take down and remove all portions of the
Subcontractor’s work which the Contractor shall notice condemn or reject as
unsound, improper, or in any way failing to conform to the Contract Documents, and
the Subcontractor shail at once, at its expense, make good all work so condemned
or rejected and all property damaged or destroyed by such removal.

6. PROGRESS OF WORK: Time is of the essence of this agreement. The subcontractor
agrees to commence and to complete the Subcontractor’s work within the time set
forth in Article 3 (Three) , in accordance with the mutually agreed upon schedule as
shown in Schedule A and to do the Subcontractor’s work at such times and in such
quantities as in the judgment of the Contractor are required for the best possible
progress of the construction for the job and the Subcontractor shall so conduct the
Subcontractor’s work as to facilitate, and so as not te interfere with or delay, the work
of the Contractor, any other Subcontractor’s work, or any other contractor employed
on job. The Subcontractor shall maintain close contact with the job at all times and the
Subcontractor shall be whoily responsible for the installation in the job of the
Subcontractor’s work in the proper sequence and at the proper time as indicated by
the Contractor's project schedule established in Schedule A. In case the
commencement, prosecution, or completion of the Subcontractor’s work shaii be

a

Wow Socrates CORT Page 5 af 5 Ssdg07- 4 Rex sad

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 5of 22 PagelD 31
delayed, or be about to be delayed, because of strikes fires, earthquakes, cyclones ,
casualties of like nature, significant rain fall events or causes wholly beyond the contra}
of the Subcontracter, the Contractor shali grant such extension of time , if request
therefore is made in writing to it within 7 (Seven)Business Days of the occurrence of
any such cause of delay, and if and extension of time is not requested and obtained
from the Contractor, the delay, however caused, shall not be excused. In the event
subcontractor's work is delayed by the Contractor or anyone for whom the Contractor
is responsible, Subcontractor shall be entitled to an extension of time and additional
compensaticn.
7, SUPERVISION: The Subcontractor shail keep a competent foreman cr superintendent

or its work at all times during progress of the work, with authority to act for it.

8. CHANGES: Additions, omissions, or alternations to or in the Subcontractor’s work may
be ordered by the Contractor, without invalidating this Agreement, at any time prior to
the completion of the Subcontractor’s work, but no such changes shall be made
except by a_ written order signed by the Contractor, in which the addition to the or
deduction from the subcontract sum, together with additional time, if any, for the
performance thereof, shal! be stated, if such charges have been determined by the
Contractor and Subcontractor in respect of the work or portion of the work covered
by this subcontract. If such addition to or deduction from the contract sum or the
additional time allowance have not been determined by the Contractor and
Subcontractor at the time such change is ordered in the work hereunder, the
subcontractor shall proceed with the work under the Contractor's instructions and
the amount of such price change and time allowance shall correspond with those
allowed by mulual agreement of the Contractor and Subcontractor in respect of the
Subcontractor’s work or portion of the work. No claims for extra work shall be made
unless written agreement therefore is made prior fo the execution of such extra work
by the Subcontractor, if the Subcontractor's work is based upon estimated quantities
and payment therefore is to be made at unit prices, the Subcontractor shall assume
all risks as to the increase or decrease of such quantities.

9, PROTECTION, HEATING, HOISTING, POWER, LIGHTING AND WATER: _All
protection, , hoisting and power required or desired by the Subcontractor for the
execution of the Subcontractor’s work shall be provided wholly by the Subcontractor
and at its expense unless specific provisions to the contrary are made in this
agreement, provisions to the contrary elsewhere in the Contract Documents
notwithstanding. The Subcontractor shall be solely answerable for the safe, proper,
and lawful construction, maintenance, and use of all hoists, scaffolds, ways and tools
used by the Subcontractor.

70. Taxes i lf any personal property delivered or used under this subcontract be
determined to be taxable under sales, use, excise or other taxes applicable to the
sale or delivery of personal property, the Subcontractor shall be subject to and liable
for any levy there for provided by law without any recourse against the Contractor. If
any such paymentis not made by the Subcontractor, said tax may be paid by the
Contractor with right to withhold from payments under this subcontract the amount of
any tax so paid.

11. Subcontracts: No part of this subcontract shall be sublet nor shall it be assigned
without first securing the express written approval of the Contractor, and the
Contractor shall not be obligated to consent to any such subietting or assignment.

12. Clean-up: The Subcontractor shall practice good housekeeping daily and at all times
keep the premises free from accumulations of waste material or rubbish caused by
its employees or work, excluding grouting and drilling spoils. At the completion of its

Way obOMies can Page 6 of & SSL Rey uk oy

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 6of 22 PagelD feo
work, the Sudcontractor shall remove from the premises ail its rubbish, implements,
and surplus materials and shall leave its work “broom clean’ or its equivalent,
excluding grouting and drilling spoils.

13. Subcontractor’s employees: All employees of the Subcontractor shall be skilled in
their trades. For reasonable cause, any employee of the Subcontractor may be
refused admittance to the site or may be requested to leave the siie at any time by
the Contractor. In the event that the employee or employees of the Subcontractor are
so barred from the job, the Subcontractor shall immediately replace such employee
or employees with employees satisfactory to the Contracior.

14, SOCIAL SECURITY: Social Security Insurance payments shail be made by the
Subcontractor with respect to the subcontractor empfoyees required by the social
security acts of the United States and the State in which the job is located.

Provisions of this paragraph shall apply to any amendment to such laws which may
subsequently be enacted.

15. INDEMNIFICATION AGAINST CERTAIN LIABILITIES: To the fullest extent
permitted by law, the Subcontractor agrees to indemnify the Contractor and the
Owner and to hold each of them forever harmless from and against all expenses,
claims, suits, or judgments, by or on behalf of any person, firm, or corporation,
arising out of the performance of Subcontractor's Work, provided that such expense,
claim, suit or judgment is attributable to bodily injury, sickness, disease or death, or
to injury to or destruction of tangible property (other than the Work itself), but only to
the extent caused by Subcontractor’s negligence. Liability insurance policies shall be
maintained by the Subcontractor such as will protect the Subcontractor, the
Contractor, and the Owner from claims for damage to property and injury to persons,
including Geath to any person or persons, which may arise out of the Subcontractor’s
work or goods and materials used in regard thereto. Such policies of insurance, and
all other policies of insurance required by the Contract Documents shall be open to
the inspection of the Contractor, and the Subcontractor shall, if required by the
Contractor, furnish properly authenticated certificates of such policies of insurance
from insurance companies acceptable to the Contractor. Unless higher limits or
greater overages are specified elsewhere in the Contract Documents, the
Subcontractor shall maintain Commercial General Liability insurance, including but
not limited io, Broad Form Property Damage and Independent Contractor's Liability,
covering Personal injury, Bodily Injury and Property Damage to a combined single
limit of $7,000,000 each occurrence. Comprehensive Automobile Liability Insurance
shall be maintained covering owned, hired, and non-owned automobiles for Bodily
Injury and Property Damage to a combined single limit of $1,000,000 each
occurrence. Subcontractor shall also maintain Workers Compensation in compliance
with the applicable state and federal laws, together with Employer's Liability
Insurance with a limit of $500,000. Subcontractor shail maintain umbrella liability
insurance coverage on the commercial General Liability, Business Automobile, and
Employer's Liability policies described above with a combined single limit of
$5,000,000 each occurrence.

16, DAMAGE TO SUBCONTRACTOR’S WORK: Subcontractor will use good industry
practice to protect its work while on site from damage, however,.Damages to the
Subcontractor's work resulting from acts of God, fire, public enemy, civil commotion,
vandalism acts of omission or commission by any person, firm, or corporation or from
any other cause, are excluded by the Subcontractor .

17, CLAIMS: Subcontractor agrees to give notice in writing and make ail claims for
which Owner is, or may be, liable in the manner provided and in a time framework
which is consistent with the Principal Contract so that Contractor may timely give

SM SUES SOL Page 7 of 7 NS43Or- Eh Rew os og

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 7 of 22 PagelD #:
notice of such claims te Owner. Provided that the preceding sentence does nol
require earlier action, written notice of such claims shall be given by Subcontractor to
Contractor within (1) One Week prior to the beginning of the work or the event or
condition for which such claim is to be made, or immediately upon Subcontractor’s
first knowledge of the event or condition, . Otherwise, such claims shall be deemed
waived. Subcontractor shall give Contractor written notice of ail claims for which
Comtractor is, or may be liable, within 5 (Five) business Days of Subcontractor’s
reasonable knowledge of the event for which claim is made; otherwise, such claims
shall be deemed waived. This notice period takes precedence over any other notice
provision orovided by, or in, this Subcontract.

18. TERMINATION OF SUBCONTRACT: If the Subcontractor becomes insolvent, or if a
petition in bankruptcy be filed by or against it, or if it should make a general
assignment for the benefit of creditors, or ita receiver should be asked or appointed
for it, or if it should refuse or faii to supply enough properly skilled workmen or proper
materials, labor, transportation, supplies, fuel, use of equipment, cr any other items
of its cost of the performance of its work hereunder, or fails to observe and comply
with laws, regulations, ordinances, or the instruction of the Contractor, or otherwise
be guilty of any substantial violation of any provision of this subcontract, or should
the Subcontractor at any time refuse to start the Subcontractor’s work promptly, or
fail in any respect to prosecute the work with promptness and diligence, or if the
Subcontractor shail faif in the performance of any of the agreements herein
contained, and Subcontractor further fails, within 72 (Seventy-Two) hours after
receipt of written notice fram the Contractor to commence and continue correction of
the claimed default or failure, the Contractor may, provide any such labor or
materials, or other items, make payment to Subcontractor's subcontractor, or for any
material, labor, transportation, supplies, fuel, use of equipment, or any other items of
cost in the performance of the work, and deduct the cost thereof from any money
then due or thereafter fo become due to the Subcontractor under this subcontract. At
its option, the Contractor may terminate the employment of the Subcontractor for
said work and terminate this subcontract and may enter upon the premises and take
possession for the purpose of completing the Subcontractor’s work, of all materials,
on the job site, and contract with or employ any other person or persons to finish the
work; and in any such case of termination of this subcontract, the Subcontractor shall
not be entitled to receive any further payment under this subcontract until the said
work shall be whoily finished, at which time, if the unpaid balance of the amount to
be paid under this subcontract shall exceed the reasonable expenses incurred by the
contractor in finishing the work and all other charges, expense, or damage, such
excess shall be paid by the Contractor to the Subcontractor; but, if such expense and
damage shall exceed such unpaid balance, the balance from any other contract the
subcontractor has with the Contractor may be used to offset such cost. The
foregoing provision of this paragraph shall not be exclusive of, but shall be in addition
to, any other rights or remedies that the Contractor may have in any such instance.

19. TERMINATION OF PRIME CONTRACT: The right to terminate the Prime Contract
of any cause has been reserved by the Owner. In the event of termination of the
Prime Contract by the owner, the Contractor shall give notice to the Subcontractor to
immediately discontinue the work, the placing of order for materials, supplies, and
facilities, and to take steps to procure cancellation of all existing orders or contracts
upon terms satisfactory to the Owner. Settlement of the amount due under this
subcontract shall be on the basis of full payment for such portion of the work actually
completed, plus the actual cost of materials delivered or fabricated up to the date of
termination, as determined by the owner's engineer or architect and the reasonable

A sotrates cum Pawe 8aol8 SSUsUEAT Rey 3a 04

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 8 of 22 PagelD #84
costs incurred by Subcontractor as a result of the fermination.

20. BOND: None Required
24. CONSTRUCTION EQUIPMENT: None

22. WAIVERS: None of the provisions of this subcontract shall be held to have been
waived by the contractor by reason of any act whatever or in any manner whatsoever
other than by an express waiver thereof signed by it.

23. DEFECTIVE WORK AND MATERIALS: The subcontractor shail provide sufficient
access to its work at all times for inspection of the work by the Contractor, the
Engineer/Owner or their authorized representatives. if any portion of Subcontractor's
work is unacceptabie to the owner's engineer of record or any of Subcontractor’s
materiais are defective per the owner's engineer, Subconiractor shall nave 72
{Seventy Two) Hours after receipt of written notice from Contractor to commence
and continue correction of ail portions of the defective work and remove from the site
all material whether worked or un-worked which the owner's engineer has rejected
as defective, unsound or improper, or as in any way failing to conform to the
drawings and specifications, and shall make good all work so rejected and ail other
work damaged or destroyed in the making good of such rejected work.

24. PATENT RIGHTS: Royalties and costs arising frorn patents, without exception, are
agreed to be included in the subcontract sum. Whenever the Subcontractor is
required by the Contract Documents or desires to use any design, devise, material,
or process covered by letters patent or copyright, the right for such use shali be
provided for by suitable legal agreement with the patentee--or owner, and a copy of
such agreement shall be filed with the Contracior. However, whether or not such
agreement is made or filed as so required the Subcontractor and its surety in all
cases shall indemnify and save harmless, the Contractor and the Owner from any
and aii claims for infringement by reason of the use of any such patented design,
device, material, or process, and shall indemnify the aforesaid parties for any cost,
expenses, and damages, including attorney fees, which they may be obliged to pay
reason of any alleged infringement.

25. OSHA COMPLIANCE: The Subcontractor shali be responsible to the Contractor for
compliance with all safety rules and regulations of the Federal Safety and Health Act
of 1970, during the conduct of Subcontractor’s performance hereunder. The
Subcontractor shall indemnify the Contractor for fines, penalties and corrective
measures that result from acts of commission or omission by the Subcontractor, his
agents, employees, and assigns in failure to comply with such safety rules and
regulations.

26. NON-DISCRIMINATION IN EMPLOYMENT: Subcontractor warrants that it shall at
all times comply with applicable provisions relating to obligations of government
contractors and subcontractors, which are incorporated in this agreement by
reference, including the OFCCP Rules and Regulations,41CFR60-1, et.seq., (and the
reporting, record-keeping and affirmative action program requirements set forth
therein), incorporating the Equal Opportunity Clause of Executive Order 11246, as
amended, the maintenance of no segregated facilities, the Vietnam Era Veterans’
Readjustment Act of 1974, as amended, the Rehabilitation Act of 1973, as amended,
and the filing of VET-100 forms as required by 41 CFR61-250.10

27, DISPUTE RESOLUTION: If a dispute arises out of or relates to this contract, or the
breach thereof, and if the dispute cannot be settled through negotiation, the parties

agree first to try in good faith to settle the dispute by mediation. The mediation shail

wu secntds Sant Page 9 of 9 Ssdsel Bes We ay
Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 9 of 22 PagelD #: f
take place within 60 days from the date of a request for mediation by either party.
The cost of mediation shall be shared equally oy the parties. if the parties are not
able to resolve the dispute by mediation or if the mediation does not take place within
60 days from the date of the request, the parties shall then proceed to litigation in
any court of competent jurisdiction.

28. COMPANY POLICIES: Subcontractor agrees to abide by Contractor's company
safety rules, regulations and policies.

29, APPLICABLE LAW: This subcontract is to be construed as a Tennessee contract,
and shall be governed by the law of that state.

30. No extra work or changes under this contract will be recognized or paid for, unless
agreed to in writing before the work is done or the changes made.

The foregaing provisions of this contract with any special conditions attached hereto and
constitute the full intent and obligations of this subcontract.

IN CONSIDERATION WHEREOF, the said Contractor agrees that he will pay to the said
Attachment A items.

for said materiais and work, the final payment, which the said Contractor shalt pay to the
said Subcontractor within 45 cays after the submitted project progress invoice. The
Contractor and Subcontracior for themselves, their successors, executors,
administrators and assigns, hereby agree to the full performance of the covenants of this

agreement,

IN WITNESS WHEREOF, they have executed this agreement the day and date written

 

 

above,
NO Geotechniaal Construction, Inc. \
eR a © ncpe
49. ain ‘
Date

Twin K Construction, Inc.

Kelley, Arata

By

9/26/19
Date

Contractor- Twin K Construction, Inc.

Ae Socrates Cort Page [0 of 10 SSUME I Rew os ag

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 10 of 22 PagelD #: 36
a 2 ; c
PPA
i f

Pave Efoof UI SNaUELACG Ree ad

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 11 of 22 PagelD us
 

 

 

 

 

Addendum: Subcontractor Agreement
Subcontractor: UMA, Geotechnical Construction, Inc.

JOB: CNT234

Required Contract Provisions Federal Aid Construction Contracts Acknowledgments and

Agreement

In order to comply with FRWA-1273 Required Contract Provisions. we have included a copy of such form,

“Except us otherwise provided for each section, the coatractor shall insert in cach subcontract all of the
stipulations contained in these Required Contract Provision, and further require their inclusion in any
fawer tier subcontract or purchase order that may in turn be made. The Required Contract Provisions shall
not be incarporated by reference in anv case. The Prime Contractor shall be responsible for conapliance hy
any subcontractor or lower tier subcontractor with these Required Contract Provisions.”

By signing betow, you are stating:

That Twin Construction, Inc. has provided to you a copy of FHW.A-1273 and that you have read,

l.
understand, and agree to your obligations as pertains to the Required Contract Provisions while
working on this project.

2, That you will provide a copy of the Required Contract Provisions with any tier subcontract or

pucchase order that may in turn be made and furthermore you will provide a signed receipt from

such tier to
Twin K Construction, Inc.

Subcontractor: UMA. Cee

Signature:

Page [2 of 12

Date. TR [ a

 

SS4NH-R TUE Rex Od

WU SOC RHES SO

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 12 of 22 PagelD #: 38
FHWA-1273 -- Revised May 1, 2012 REQUIRED CONTRACT PROVISIONS FEDERAL-AID

CONSTRUCTION CONTRACTS I. General if. Nondiscrimination Ill. No segregated Facilities 1V. Davis Bacon and
Related Act Provisions V. Contract Work Hours and Safety Standards Act Provisions VI. Sublelting or Assigning the
Contract VII. Safety: Accident Prevention VII, False Statements Concerning Highway Projects IX. implementation of
Clean Air Act and Federal Water Pollution Controi Act X. Compliance with Government wide Suspension and
Debarment Requirements XI. Certification Regarding Use of Contract Funds for Lobbying ATTACHMENTS A.
Employment and Materials Preference for Appalachian Development Highway System ar Appalachian Local Access
Road Contracts (included in Appalachian contracts only) |. GENERAL 1. Form FHWA-1273 must be ohysicalfy
incorporated in each construction contract funded under Title 23 {excluding emergency contracts solely intendec for
debris removal). The contractor for subcontractor) must insert this form in each subcontract and further require its
Inclusion in all lower tier subcontracts (excluding purchase orders, rental agreements and other agreements for
supplies or services). The applicable requirements of Form FHWA-1273 are incorporated by reference for work done
under any gurchase order, rental agreement or agreement for other services, The prime contractor shall be
responsible for compliance by any subcontractor, jower-tier subcontractor or service provider. Form FHWA-1273
must be included in ail Federal-aid design build contracts, in all subcontracts and in jower tier subcontracts (excluding
subcontracts for design services, purchase orders, rental agreements and other agreements for supplies or services}.
The design-builder shall be responsible for compliance by any subcontractor, lower-tier subcontractor or service
provider. Contracting agencies may reference Form FHWA-1273 in bid proposal or request for proposal documents,
however, the Form FHWA-1273 must be physically incorporated {not referenced) in all contracts, subcontracts and
lower-tier subcontracts (excluding purchase orders, rental agreements and other agreements for supplies or services
related to a construction contract). 2. Subject to the appiicability criteria noted in the following sections, these
contract provisions shall apply to all work performed on the contract by the contractor's own organization and with
the assistance of workers under the contractor's immediate superintendence and to all work performed on the
contract by piecework, station work, or by subcontract. 3, A breach of any of the stipulations contained in these
Required Contract Provisions may be sufficient grounds for withholding of progress payments, withholding of final
payment, termination of the contract, suspension / debarment or any other action determined to be appropriate by
the contracting agency and FHWA. 4. Selection of Labor: During the performance of this contract, the contractor shall
not use convict labor for any purpose within the limits of a construction project on a Federai-aid highway uniess it is
labor performed by convicts whe are on parole, supervised release, or probation. The term Federal-aid highway dees
not include roadways functionally classified as local roads or rural minor collectors. Hl. NONODISCRIMINATION The
provisions of this section related to 23 CFR Part 230 are applicable to all Federal-aid construction contracts and to all
related construction subcontracts of $10,000 or more. The provisions of 23 CFR Part 230 are not applicable to
material supply, engineering, or architectural service contracts. In addition, the contractor and ail subcontractors
must comply with the foliowing policies: Executive Order 11246, 41 CFR 60, 29 CFR 1625-1627, Title 23 LISC Section
£40, the Rehabilitation Act of 1973, as amended (29 USC 794), Title VI of the Civil Rights Act of 1964, as amended, and
related regulations including 49 CFR Parts 21, 26 and 27; and 23 CFR Parts 200, 230, and 633. The contractor and all
subcontractors must comply with: the requirements of the Equal Opportunity Clause in 41 CFR 60- 1.4(b) and, for all
construction contracts exceeding $10,000, the Standard Federal Equal Employment Opportunity Construction
Contract Specifications in 41 CFR 60-4.3, Note: The U.S. Department of Labor has exclusive authority to determine
compliance with Executive Order 11246 and the policies of the Secretary of Labor including 41 CFR 60, and 29 CFR
1625-1627. The contracting agency and the FHWA have the authority and the responsibility to ensure compliance
with Title 23 USC Section 140, the Rehabilitation Act of 1973, as amended {29 USC 794}, and Title VI of the Civil Rights
Act of 1964, as amended, and related regulations including 49 CFR Parts 21, 26 and 27; and 23 CFR Parts 200, 230, and
633, The following provision is adopted from 23 CFR 230, Appendix A, with appropriate revisions to conform to the
U,S. Department of Labor {US DOL) and FHWA requirements. 1. Equal Employment Opportunity: Equal employment
opportunity (FEQ} requirements not to discriminate and to take affirmative action to assure equal opportunity as set
forth under laws, executive orders, rules, regulations (28 CFR 35, 29 CFR 1630, 29 CFR 1625-1627, 41 CFR 60 and 49
CFR 27) and orders of the Secretary of Labor as modified by the provisions prescribed herein, and imposed pursuant
to 23 U.S.C, 140 shall constitute the EEO and specific affirmative action standards for the contractor's project
activities under this contract. The provisions of the Americans with Disabilities Act of 1990 (42 U.S.C. 12201 et seq.)
set forth under 28 CFR 35 and 29 CFR 1630 are incorporated by reference in this contract. In the execution of this
contract, the contractor agrees to comply with the following minimum specific requirement activities of EEO: a. The
contractor will work with the contracting agency and the Federal Government to ensure that it has made every good
faith effort to provide equal opportunity with respect to all of its terms and conditions of employment and tn their

WS OUTINGS COE Paze [3 ot 3 SS4AU ETH Rew O88

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 13 of 22 Page’ #: 39
review of activities under the contract. b. The contractor will accept as its operating policy the following statement:
"itis the poiicy of this Company to assure that applicants are employed, and that employees are treated during
employment, without regard te their race, religion, sex, color, national arigin, age or disability. Such action shall
include: employment, upgrading, demotion, or transfer; recruitment or recruitment advertising; layoff or termination;
rates of pay or other forms of compensation; and selection for training, including apprenticeship, pre-apprenticeship,
and/er on-the jeb training." 2. EEO Officer: The contractor will designate and make known to the contracting officers
an €E0 Officer who will have the responsibility for and must be capable of effectively administering and promoting an
active EEO program and who must be assigned adequate authority and responsibility to do sa. 3, Dissemination af
Policy: All members of the contractor's staff whe are authorized to hire, supervise, promote, and discharge
employees, or who recammend such action, or who are substantially involved in such action, will be made fully
cognizant of, and will implement, the contractor's EEG policy and contractual responsibilities tc provide EEO in each
grade and classification of employment. To ensure that the above agreement will be met, the following actions will be
taken as a minimum: a. Periodic meetings of supervisory ang personnel office employees will be conducted before
the start of work and then not less often than once every six months, at which time the contractor's EEC policy and its
implementation will be reviewed and explained. The meetings will be conducted by the EEO Officer. b. All new
supervisory or personnel office employees will be given a thorough indoctrination by the £&0 Officer, covering all
major aspects of the contractor's EEO obligations within thirty days following their reporting for duty with the
contractor. c. All personnel who are engaged in direct recruitment for the project will be instructed by the EEO Officer
in the contractor's procedures for locating and hiring minorities and women. d. Notices and posters setting forth the
contractor's EEO policy will be placed in areas readily accessible to employees, applicants for employment and
potential employees. ¢. The contractor's EEO policy and the procedures to implement such policy will be brought to
the attention of employees by means of meetings, employee handbooks, or other appropriate means. 4.
Recruitment: When advertising for employees, the contractor will include in all advertisements for employees the
notation: "An Equal Opportunity Employer." All such advertisements will be placed in publications having a large
circulation among minorities and women in the area from which the project work force would normally be derived. a.
The contractor will, unless precluded by a valid bargaining agreement, conduct systematic and direct recruitment
through public and private employee referral sources likely to yield qualified minorities and women. To meet this
requirement, the contractor will identify sources of potential minority group employees, and astablish with such
identified sources procedures whereby minority and women applicants may be referred to the contractor for
employment consideration. b. In the event the contractor has a valid bargaining agreement providing for exclusive
hiring hall referrals, the contractor is expected to observe the provisions of that agreement to the extent that the
system meets the contractor's compliance with EEO contract provisions. Where implementation of such an
agreement has the effect of discriminating against minorities or women, or obligates the contractor to do the same,
such implementation violates Federal nondiscrimination provisions. c. The contractor will encourage its present
employees to refer minorities and women as applicants for employment. Information and procedures with regard to
referring such applicants will be discussed with employees. 5. Personnel Actions: Wages, working conditions, and
employee benefits shall be established and administered, and personnel actions of every type, including hiring,
upgrading, promation, transfer, demotion, layoff, and termination, shall be taken without regard to race, color,
religion, sex, national origin, age or disability, The follawing procedures shall be followed: a. the contractor will
conduct periodic inspections of project sites to insure that working conditions and employee facilities do not indicate
discriminatory treatment of project site personnel, b. The contractor will periodically evaluate the spread of wages
paid within each classification to determine any evidence of discriminatory wage practices. c. The contractor will
periodically review selected personnel actions in depth ta determine whether there is evidence of discrimination.
Where evidence is found, the contractor will promptly take corrective action. If the review indicates that the
discrimination may extend beyond the actions reviewed, such corrective action shail include all affected persons. d.
The contractor will prompily investigate all complaints of alleged discrimination made to the contractar in connection
with its obligations under this contract, will attempt to resolve such complaints, and will take appropriate corrective
action within a reasonable time. If the investigation indicates that the discrimination may affect persons other than
the complainant, such corrective action shall include such other persons. Upon completion of each investigation, the
contractor will inform every complainant of all of their avenues of appeal. 6. Training and Promotion: a. The
contractor will assist in tocating, qualifying, and increasing the skills of minorities and women who are applicants for
employment or current employees. Such efforts should be aimed at developing full journey level status employees in
the tyne of trade or job classification involved. b. Consistent with the contractor's work force requirements and as
permissible under Federal and State regulations, the contractor shail make full use of training programs, L.e@.,

Hye SDETALCY SOR Page 14 of [4 SS-HUL TA Rey dS od

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 14 of 22 Pagel “0
apprenticeship, and on-the-job training programs for the geographical area cf contract performance. In the event a
special provision for traming is provided under this contract, this subparagraph will be superseded as indicated in the
special provinon, The ceatracting agency may reserve training positions for persons who recaive welfare assistance in
accordance with 23 U.S.C. 140la). c. The contractor will advise employees and applicants for employment of avaliable
training programs and entrance requirements for each. d. The contractor will periodically review the training and
promotion potential af employees who are minorities and women and will encourage eligible emolayees ta apply for
such training and promotion. 7, Unions: If the contractor relies in whole or in part Upon unions as a source of
employees, the contractor will use good faith efforts to obtain the cooperation of such unions to increase
opportunities for minorities and women. Actions by the contractor, either directly or through a contractor's
association acting as agent, will include the procedures set forth below: a. The contractor will use good faith efforts ta
develop, in cooperation with the unions, joint training programs aimed toward qualifying more minorities and women
for membership ia the unions end increasing the skills of minorities and wamen so that they may qualify for higher
paying employment. b. The contractor will use good faith efforts te incorporate an EEO clause into each union
agreement tc the and that such union will be contractually bound to refer applicants without regard to their race,
color, religion, sex, national origin, age or disability. c. The contractor is to ebtain information as to the referral
practices and policies of the labor union éxcept that to the extent such information is within the exclusive possession
of the labor union and such labor union refuses to furnish such information to the contractor, the contractor shall so
cartify to the contracting agency and shall set forth what efforts have been made to obtain such information, d. in the
event the union is unable te provide the contractor with a reasonable flow of referrals within the time fimit set forth
in the collective bargaining agreernant, the contractor will, through independent recruitment efforts, Fill the
employment vacancies without regard to race, color, religion, sex, national origin, age or disability; making full efforts
to obtain quatified and/or qualifiable minorities and women. The failure of a union to provide sufficient referrals
{even though it is obligated to provide exclusive referrals under the terms of a collective bargaining agreement) does
not relieve the contractor from the requirements of this paragraph. In the event the union referral practice prevents
the contractor from meeting the obligations pursuant to Executive Order 11246, as amended, and these spacial
provisions, such contractor shall immediately notify the contracting agency. 8. Reasonable Accommodation for
Applicants / Employees with Disabilities: The contractor must be Familiar with the requirements for and comaly with
the Americans with Disabilities Act and all rules and regulations established there under. Employers must provide
reasonable accommodation in all employment activities unless to do so would cause an undue hardship. 9. Selection
of Subcontractors, Procurement of Materials and Leasing of Equipment: The contractor shall nat discriminate on the
grounds of race, color, religion, sex, national origin, age or disability in the selection and retention of subcontractors,
including procurement of materials and leases of equipment, The contractor shall take all necessary and reasonable
steps to ensure nondiscrimination in the administration of this contract. a. The contractor shall notify ail potential
subcontractors and suppliers and lessors of their EEO obligations under this contract. b. The contractor will use good
faith efforts to ensure subcontractor compliance with their EEO obligations. 10. Assurance Required by 49 CFR
26.13(b): a. The requirements of 49 CFR Part 26 and the State DOT's U.S. DOT-approved DBE program are
incorporated by reference. b. The cantractar or subcontractor shall not discriminate cn the basis of race, calor,
national origin, or séx in the performance of this contract. The contractor shall carry out applicable requirements of
49 CFR Part 26 in the award and administration of DOT-assisted contracts. Failure by the contractor to carry out these
requirements is a material breach of this contract, which may result in the termination of this contract or such other
remedy as the contracting agency deems appropriate. 11. Records and Reparts: The contractor shall keep such
records as necessary to document comptiance with the EEO requirements. Such records shail be ratained for a period
of three years following the date cf the final payment to the contractor for all contract work and shail be available at
reasonable times and places for inspection by authorized representatives of the contracting agency and the FHWA. a.
The records kept by the contractor shail document the follawing: (1} The number and work hours of minority and
nonminority group members and women empioyed in each work classification on the project; (2) The progress and
efforts baing made in cooperation with unions, when applicable, to increase employment opportunities for minorities
and women; aad {3} The progress and efforts being made in jocating, hiring, training, qualifying, and upgrading
minorities and women; b. The contractors and subcontractors will submit an ennual report to the contracting agency
each July for the duration of the project, indicating the number of minorities, wornen, and non-minority group
employees currently engaged in each work classification required by the contract work. This information is to be
reported an Form FHWA-1391. The staffing data should represent the project work force on board in all or any part of
the last payroll period preceding the end of july. If on-the-job training is being required by special provision, the
contractor will be required to collect and report training data. The employment data should reflect the work force on

AAW sneritey CoM Page 13 of 15 SSBUR I Rey Bul

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 15 of 22 PagelD #741
board during aif or any part of the last payral! periad preceding the end of July. ill NONSEGREGATED FACILITIES This
provision is applicable to all Federal-aid construction contracts and to all related construction subcontracts of $10,000
or more. The contractor must ensure that facilities provided for employees are provided in such a manner that
segregation on the basis of race, color, religion, sex, or national origin cannot result. The contractor may aeither
require such segregated use by written or oral policies nor tolerate such use by empioyee custom, The contractor's
abligation extends further to ensure that its employees are not assigned to perform their services at any location,
under the contractor's control, where the facilities are segregated. The term “facilities” includes waiting roams, work
areas, restaurants and other eating areas, time clocks, restrooms, washrooms, jocker rooms, and other storage or
dressing areas, parking lots, drinking fountains, recreation or entertainment areas, transportation, and housing
provided for employees. The contractor shall provide separate or single-user restrooms and necessary dressing or
sleeping areas to assure privacy between sexes. IV, DAVIS-BACON AND RELATED ACT PROVISIONS This section is
applicable to all Federai-aid construction projects exceeding $2,000 anc to all related subcontracts and lower-tier
subcontracts (regardless of subcontract size). The requirements apply to all projects tocated within the right-of way of
a roadway that is functionally classified as Federal-aid highway. This excludes roadways functionaily classified as local
roads or rural minor collectors, which are exempt. Contracting agencies may elect to apply these requirements to
other projects. The following provisions are from the U.S. Department of Labor regulations in 29 CFR 5.5 “Contract
provisions and related matters” with minor revisions to conform to the FHWA- 1273 format and FHWA program
requirements. 1. Minimum wages a. All laborers and mechanics employed or working upon the site of the work, will
be paid unconditionafly and not fess often than once a week, and without subsequent deduction or rebate on any
account (except such payroll deductions as are permitted by regulations issued by the Secretary of Labor under the
Copeland Act (29 CFR part 3)), the full amount of wages and bona fide fringe benefits (ar cash equivalents thereof}
due at time of payment computed at rates not less than those contained in the wage determination of the Secretary
of Labor which is attached hereto and made a part hereof, regarctess of any contractual relationship which may be
alleged to exist between the contractor and such laborers and mechanics. Contributions made or costs reasonably
anticipated for bona fide fringe benefits under section 1(b)}(2) of the Gavis-Bacon Act on behalf of laborers or
mechanics are considered wages paid to such laborers or mechanics, subject to the provisions of paragraph 1.d. of
this section; also, regular contributions made or costs incurred for more than a weekly period (but not jess often than
quarterly) uncer plans, funds, or programs which cover the particular weekly period, are deemed to be constructively
made or incurred during such weekly period. Such laborers and mechanics shall be paid the appropriate wage rate
and fringe benefits on the wage determination for the classification of work actually performed, without regard to
skill, except as provided in 29 CFR 5.5(a}(4), Laborers or mechanics performing wark in more than one classification
may be compensated at the rate specified for each classification for the time actually worked therein: Provided, That
the employer's payroll records accurately set forth the time spent in each classification in which work is performed.
The wage determination (including any additional classification and wage rates conformed under paragraph Lb. of
this section} and the Davis-Bacon poster (WH-1321)} shal! be posted at ail times by the contractor and its
subcontractors at the site of the work ina prominent and accessible place where it can be easily seen by the workers.
b.{1) The contracting officer shall require that any class of laborers ar mechanics, including helpers, which is not listed
in the wage determination and which is to be employed under the contract shall be classified in conformance with the
wage determination. The contracting officer shall approve an additional classification and wage rate and fringe
benefits therefore only when the following criteria have been met: (i) The work to be performed by the classification
requested is not performed by a classification in the wage determination; and {ii) The classification is utilized in the
area by the construction industry; and (iii) The proposed wage rate, including any bona fide fringe benefits, bears a
reasonabie relationship to the wage rates contained in the wage determination. (2) If the contractor and the laborers
and mechanics to be employed in the classification {if known}, or their representatives, and the contracting officer
agree on the classification and wage rate (including the amount designated for fringe benefits where appropriate}, a
report of the action taken shall be sent by the contracting officer to the Administrator of the Wage and Hour Division,
Employment Standards Administration, U.S. Department of Labor, Washington, OC 20210. The Administrator, or an
authorized representative, will approve, modify, or disaporove every additional classification action within 30 days af
receipt and so advise the contracting officer or will notify the contracting officer within the 30-day period that
additional time is necessary. (3) In the event the contractor, the laborers or mechanics to be employed in the
classification or their rapresentatives, and the contracting officer do not agree on the proposed classification and
wage rate (including the amount designated for fringe benefits, where appropriate}, the contracting officer shall refer
the questions, including the views of all interested parties and the recommendation of the contracting officer, to the
Wage and Hour Administrator for determination. The Wage and Hour Administrator, or an authorized representative,

AM SHCTates COI Paee 16 af 16 SSUROT 7 Res 8 ed

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 16 of 22 PagelD 2
willissue a determination within 30 days of receipt and so advise the contracting officer or will notify the contracting
officer within the 30-day period that additional time is necessary. (4) The wage rate {including fringe benefits where
appropriate) determined pursuant to paragraphs 1.b.(2} or 1.0.03] of this section, shail ba paid to all workers
performing work in the classification under this contract from the first day on which work is performed in the
classification. c. Whenever the minimum wage rate prescribed in the contract for a class of laborers or mechanics
includes a fringe benefit which is not expressed as an Hourly rate, the contractor shall either pay the benefit as stated
inthe wage Ccetermination or shall pay another bona fide fringe benefit or an hourly cash equivalent thereof. d. if the
cantractor does not make payments to a trustee or other third person, the contractor may consider as part of the
wages of any laborer or mechanic the amount of any costs reasonably anticipated in providing bona fide fringe
benefits under a plan or program, Provided, That the Secretary of Labor has found, upon the written request of the
contractor, that the applicable standards of the Davis-Bacon Act have been met. The Secretary of Labor may require
the contractor to set aside in a separate account assets for the meeting of obligations under the plan or program. 2
Withholding The contracting agency shall upon its own action or upoa written request of an authorized
representative of the Department of Labor, withhold or cause to be withheld from the contractor under this contract,
of any other Federal contract with the same orime contractor, or any other federally assisted contract subject to
Davis-Bacon prevailing wage requirements, which is held by the same prime contractor, 50 much of the accrued
payments or advances as may be considered necessary to pay laborers and mechanics, including apprentices,
trainees, and helpers, employed by the contractor or any subcontractor the Full amount of wages required by the
contract. In the event of failure to pay any laborer or mechanic, including any apprentice, trainee, or helper,
employed or working on the site of the work, all or part of the wages required by the contract, the contracting agency
may, after written notice to the contractor, take such action as may be necessary to cause the suspension of any
further payment, advance, or guarantee of funds until such violations have ceased, 3, Payrodis and basic records a.
Payroils and basic records relating thereto shall be maintained by the contractor during the course of the work and
preserved for a period of three years thereafter for all laborers and machanics working at the site of the work. Such
records shall contain the name, address, and sociai security number of each such worker, his or har correct
classification, hourly rates of wages paid {including rates of contributions or costs anticipated for bona fide fringe
benefits or cash equivalents thereof of the types described in section 1{b}{2)(B} of the Davis-Bacon Act}, daily and
weekly number of hours worked, deductions made and actual wages paid. Whenever the Secretary of Labor has
found under 29 CFR 5.S(a}f{1){iv} that the wages of any laborer or mechanic include the amount of any costs
reasonably anticipated in providing benefits under a plan or program described in section 1(b}(2}(B} of the Davis
Bacon Act, the contractor shall maintain records which show that the commitment to provide such benefits is
enforceable, that the plan or program is financially responsible, and that the olan or program has been
communicated in writing to the laborers or mechanics affectec, and records which show the costs anticipated or the
actual cost incurred in providing such benefits. Contractors employing apprentices or trainees under approved
programs shall maintain written evidence of the registration of apprenticeship programs and certification of trainee
programs, the registration of the apprentices and trainees, and the ratios and wage rates prescribed in the applicable
programs. 6.(1) The contractor shall submit weekly for each week in which any contract work is perfarmed a copy of
ail payroils to the contracting agency. The payrolls submitted shall set out accurately and completely ail of the
information required to be maintained under 29 CFR 5.5{a}{3)(i}, except that full social security numbers and home
addresses shail not be included on weekly transmittals. Instead the payroils shall only need to include an individually
identifying number for each employee { e.g. , the fast four digits of the employee's social security number}. The
required weekly payroll information may be submitted in any form desired. Optional Form WH-347 is available for
this purpose from the Wage and Hour Division Web site at http://www.dol.gov/esa/whd/forms/wh347instr.htm or its
successor site. The prime contractor is responsible for the submission of capies of payrolls by all subcontractors.
Contractors and subcontractors shall maintain the full social security number and current address of each covered
worker, and shall provide them upon request to the contracting agency for transmission to the State DOT, the FHWA
or the Wage and Hour Division of the Department of Labor for purposes of an investigation or audit of compliance
with prevailing wage requirements. it is not a violation of this section for a prime contractor to require a
subcontractor to provide addresses and social security numbers to the prime contractor for its own records, without
weekly submission to the contracting agency. {2} Each payroll submitted shall be accompanied by a “Statement of
Compliance,” signed by the contractor or subcontractor or his or her agent who pays or supervises the payment of
the persons employed under the contract and shall certify the following: (i) That the payroll for the payroll period
contains the information required to be provided under §5.5 (a)(3)(ii} of Regulations, 29 CFR part S, the appropriate
information is being maintained under §5.5 (a}{3)(i) of Regulations, 29 CFR part 5, and that such information is correct

AANA AUTOS COT Page {7 af |? SSR TE Res UR
Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 17 of 22 PagelD ule
and complete: (if) Thal each laborer or mechanic (including each helper. apprentice, and Lairee} employed on the
cantract during the payrall period has been paid the full weekly wages earned, without renate, e:ther directly ar
indirectly, and that no deductions have been made either diractly ov indirectly from the Full wages earned, other than
permissible ceductions as set forth in Regulations, 29 CFR part 3: (iil That each laborer or mechanic has been paid not
lass than the applicable wage rates and fringe benefits or cash equivalents for the classification of work performed, as
specified in the applicable wage determination incorporated inte the contract. (3) The weekly submussion of a

properly executed certification set forth on the reverse side of Optional Form WH- 347 shall satisfy the requirement
for submission of the “Statement of Compliance” required by paragraph 3.b.(2) of this section. (4) The falsification of
any of the above certifications may subject the contractor ar subcontractor to civil or criminal prosecution under
section 1001 of title 18 and section 231 of Lite 31 of the United States Code. c. The contractor or subcontractor shall
make the records required uader paragraph 3.a. of this section available far insoection, copying, or transcription by
authorized representatives of the contracting agency, the State DOT, the FHWA, or the Separtment of Labor, and

shail permit such representatives to interview employees during working hours on the job. if the contractor or
subcontractor fails to suomit the required records or to make them available, the FHWA may, after written notice to
the contractor, the contracting agency or the State DOT, take such action as may be necessary to cause the
suspension of any further payment, advance, or guarantee of funds. Furthermore, failure to submit the required
records upon request or to make such records available may be grounds for debarment action pursuant to 29 CFR
5.12. 4. Apprentices and trainees a. Apprentices (programs of the USDOL). Apprentices will be permitted to work at
tess than the predetermined rata for the work they performed when they are employed pursuant to and individually
registered in a bona fide apprenticeship program registered with the U.S. Department of Labor, Employment and
Training Administration, Office of Apprenticeship Training, Employer and Labor Services, or with a State
Apprenticeship Agency recognized by the Office, or if a person is employed in his or her first 90 days of probationary
employment a5 an apprentice in such an apprenticeship program, who is not individually registered in the program,
but who has been certified by the Office of Apprenticeship Training, Employer and Labor Services or a State
Apprenticeship Agency (where appropriate} to be eligible for probationary employment as an apprentice. The
allowable ratio of apprentices to journeymen on the job site in any craft classification shall not be greater than the
ratio permitted to the contractor as to the entire work force under the registered program. Any worker listed ona
payroll at an apprentice wage rate, who is not registered or otherwise employed as stated above, shall be paid not
less than the applicable wage rate on the wage determination for the classification of work actually performed. In
addition, any apprentice performing work on the job site in excess of the ratio permitted under the registered
program shalt be paid not less than the applicable wage rate on the wage determination for the work actually
performed. Where a contractor is performing construction on a project in a tocality other than that in which its
program is registered, the ratios and wage rates {expressed in percentages of the jaurneyman’s hourly rate} specified
in the contractor's or subcontractar's ragistered program shail be observed. Every apprentice must be paid at not less
than the rate specified in the registered program for the apprentice’s level of progress, expressed as a percentage of
the journeymen hourly rate specified in the applicable wage determination. Apprentices shall be paid fringe benefits
in accordance with the provisions of the apprenticeship program. If the apprenticeship program does not specify
fringe benefits, apprentices must be paid the full amount of fringe benefits listed on the wage determination for the
applicable classification. If the Administrator determines that a different practice prevails for the applicadle
apprentice classification, fringes shall be paid in accordance with that determination. In the event the Office of
Apprenticeship Training, Employer and Labor Services, or a State Apprenticeship Agency recognized by the Office,
withdraws approval of an apprenticeship program, the contractor willno tonger be permitted to utilize apprantices at
less than the applicable predetermined rate for the work performed until an acceptable program is approved. b.
Trainees (programs of the USDOL). Except as provided in 29 CFR 5.16, trainees will not be permitted to wark at less
than the predetermined rate for the work performed unless they aré emplayed pursuant to and individually
registered in a program which has received prior aoproval, evidenced by formal certification by the U.S. Department
of Labor, Employment and Training Administration. The ratio of trainees to journeymen on the job site shalt not be
greater than permitted under the plan approved by the Employment and Training Administration. Every trainee must
be paid at not less than the rate specified in the approved program for the trainge’s level of progress, expressed as a
percentage of the journeyman hourly rate specified in the applicable wage determination. Trainees shalt be paid
fringe benefits in accordance with the provisions of the trainee program. If the trainee program does not mention
fringe benefits, trainees shalt be paid the full amount of fringe benefits listed on the wage determination unless the
Administrator of the Wage and Hour Division determines that there is an apprenticeship program associated with the
corresponding journeyman wage rate on the wage determination which provides for less than full fringe benefits for

A SOCLIS OO1b Page IS of 18 SSTH-SO Res oe ad

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 18 of 22 PagelD #744
agprentices. Any employee listad on the payroll at a trainee rate who is net registerec and particisating In a training
pian approved by the Employment and Training Administration shall be paid nol less than the appiicabie wage rate on
the wage determination for the classification of work actually perlormed. In addition, any trainee performing work on
the job site i excess of the ratio permitted under the registered program shall be gaid not less than the applicable
wage rate on the wage determination for the work actually performed. In the event the Employment and Training
Administration withdraws approval of a training program, the contracter will no longer be permitted to utilize
trainees at less than the applicable predetermined rate for the work performed until an acceptable program is
approved. c. Equal employment opportunity. Tne utilization of aporentices, trainees and journeymen under this part
shall be in conformity with the equal employment opportunity requirements of Executive Order 11246, as amended,
and 29 CFR part 30. d. Apprentices and Trainees {programs of the U5. DOT). Apprentices and trainees working under
apprenticeship and skill training programs which have been certified by the Secretary of Transportation as promoting
EEO in connection with Federal-aid highway construction programs are not subject to the requirements of paragraph
4 of this Section lV, The straight time hourly wage rates for apprentices and trainees under such programs will be
established by the particular programs. The ratio of apprentices anct trainees to journeymen shall not be greater than
permitted by the terms of the particular program. 5. Compliance with Copeland Act requirements. The contractor
shail comply with the requirements of 29 CFR part 3, which are incorporated by reference in this contract. 6.
Subcontracts. The contractor or subcontractor shall insert Form FHWA-1273 in any subcontracts and also require the
subcontractors to include Form FHWA-1273 in any lower tier subcontracts. The prime contractor shail be responsible
for the compliance by any subcontractor or lower tier subcontractor with ail the contract clauses in 29 CFR 5.5. 7.
Contract termination: debarment. A breach of the contract clauses in 29 CFR 5.5 may be grounds for termination of
the contract, and for debarment as a contractor and a subcontractor as provided in 29 CFR 5.12. 8 Compliance with
Davis-Bacon and Refated Act requirements, All rulings and interpretations of the Davis Bacon and Related Acts
contained in 29 CFR parts 1, 3, and 5 are herein incorporated by reference in this contract. 9. Disputes concerning
labor standards. Disputes arising out of the labor standards provisions of this contract shall not be subject to the
genera! disputes’ clause of this contract. Such disputes shail be resolved in accordance with the procedures of the
Department of Labor set forth in 29 CFR parts 5, G, and 7. Disputes within the meaning of this clause include disputes
between the contractor (or any of its subcontractors) and the contracting agency, the U.S, Department of Labor, or
the employees or their representatives, 10. Certification of eligibility. a. By entering into this contract, the contractor
certifies that neither it (nor he or she} nor any sersen or firm who has an interest in the contractor's firm is a person
or firm ineligible to be awarded Government contracts by virtue of section 3(a) of the Davis-Bacon Act or 29 CFR
5,12{a}(1}. b. No part of this contract shall be subcontracted to any person or firm ineligible for award of a
Government contract by virtue of section 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1). c. The penalty for making
false statements is prescribed in the U.S. Criminal Code, 18 U.5.C. 1001. V. CONTRACT WORK HOURS AND SAFETY
STANDARDS ACT The following clauses apply to any Federal-aid construction contract in an amount in excess of
$100,000 and subject ta the overtime provisions of the Contract Work Hours and Safety Standards Act. These clauses
shall be inserted in addition to the clauses required by 29 CFR 5.5(a} or 29 CFR 4.6. As used in this paragraph, the
terms laborers and mechanics include watchmen and guards. 1. Overtime requirements. No contractor or
subcontractor contracting far any part of the contract work which may require or involve the employment of laborers
or mechanics shall require or permit any such laborer or mechanic in any workweek in which he or she is employed
en such work to work in excess of forty hours in such workweek unless such laborer or mechanic receives
compensation at a rate not less than one and one-half times the basic rate of pay for all hours worked in excess of
forty hours in such workweek. 2. Violation; liability for unpaid wages; liquidated damages. In the event of aay
violation of the clause set forth in paragraph {1.) of this section, the contractor and any subcontractor responsible
therefor shall be liabie for the unpaid wages. (n addition, such contractor and subcontractor shall be liable to the
United States (in the case of work done under contract for the District of Columbia or a territory, to such District or to
such territory}, for liquidated damages. Such liquidated damages shall be computed with respect to each individual
laborer or mechanic, including watchmen and guards, employed in violation of the clause set forth in paragraph (1.)
of this section, in the sum of $10 for each calendar day on which such individual was required or permitted to work in
excess of the standard workweek of forty hours without payment of the overtime wages required by the clause set
forth in paragraph (1.) of this section. 3. Withholding for unpaid wages and liquidated damages. The FHWA or the
contacting agency shall upon its own action or upon written request of an authorized representative of the
Department of Labor withhold or cause to be withheld, from any moneys payable an account of work performed by
the contractor or subcontractor under any such contract or any other Federal contract with the same prime
contractor, or any other federally-assisted contract subject to the Contract Wark Hours and Safety Standards Act,

WAM SOETITES. CO Page 19 of 14 SS4HH-37D Rey us ot

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 19 of 22 PagelD Was
which is held by the same prime contractor, such sums a3 may be determined Lo be necessary to satisly any liabilities
of such contracter or subcontractor for unpaid wages and liquidated damages as provided in the clause sat forth in
paragraph (2.3 of this section. 4. Subcontracts. The contractor of subcontractor shall insert in any subcontracts the
clauses set forth in paragraph (2.} through (4.) of this section and also a clause requiring the subcontractors to include
these clauses in any lower tier subcontracts. The prime contractor shall be responsible for compliance by any
subcontractor or lower tier subcontractor with the clauses set forth in paragraphs (1.) through (4.) of this section.

VW FACES COU Page 20 of 20 SSUHIESTO Res nd Gd

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 20 of 22 PagelD #: 46
Schedule A; Scape of Work

 

 

 

 

 

 

 

 

 

 

 

 

| Item No. Description Quantity | Unit | Unit Price ltem Price
717-01 Mobilization 1 EA , § 15,000.00 | $ 15,000.00
805-05.02 Soi! Nail Stabilization 45,000 LF | $ 31.49 | $ 1,417,050.00
805-05.03 | Reinforced Shotcrete Facing 13,200 SF | $ 33.00 | $ 435,600.00
805-05.04 | Secondary tN en Wall | 9200 | sF |$  3650/$ 335,800.00
610-12.02 Horizontal Drains 2,560 LF | $ 27.50 1 $ 70,400.00

 

 

 

717-01 Mobilization: There is one mobilization associated with this job. Additional
mobilization required due to project scheduling or phasing implemented by the Contractor
will be billed for accordingly.

805-05.02 Soil Nail Stabilization: Consists of either GR75 solid bar or hollow self-drilling
bar. Unit quantity bid was provided by TDOT for bidding purposes; UMA will bill for the
actual quantity placed.

805-05.03 Reinforced Shotcrete Facing: Consists of reinforcing steel, facing elements, drain
strips, and initial bearing plates to create the battered initial shotcrete layer. There have not
been any inclusions for grading, grubbing, or drainage. other than vertical wall drains that will
drain into the backfill] materials.

805-05.04 Secondary Wall (Outer Wall Face): Consists of reinforcing steel, facing
elements, and longitudinal drainage elements. There have not been any inclusions for
grading, leveling pads, or backfill materials.

610-12.02 Horizontal Drains: Consists of drains above and below the roadway surface.
Includes open hole drilling methods and includes grouting the first five feet per TDOT

recommendations.

Additional Item Costs for Temporary Soil Nail Wall over base quoted cost per FT, CF,
CY, or LF
e Additional anchor grout over 0.23 cubic feet per linear foot installed, if required:
$36,00/CF (includes 20% waste)
e Additional Shotcrete over 0.015 cubic yards per square foot for the Primary Face:
$280.00/CY (includes 20% waste)
¢ Additional Shotcrete over 0.024 cubic yards per square foot for the Secondary Face:
$280.00/CY (includes 20% waste)
e Flash coat shotcrete due to sloughing wall face: $280.00/CY
e Temporary casing of drains if borehole geometry cannot be maintained: $35.00/LF

Clarifications:
1. Subcontractor will need to be provided a minimum bench width of 15 feet at all

drilling locations for staging the equipment. The working bench will need to consist
of suitable native site soils or compacted structural fill for supporting equipment.

2. All lifts must be no more than five feet tall and completed in a timely manner to
coordinate with our production.

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 21 of 22 PagelD #: 47
Schedule A: Scope of Work

The grading contractor is responsible for shaping the wall face and for any

grading. for the working lifts, which may be required to perform the work with

our drilling equipment.

4. If surveying or locating the wall is required during construction, it is to be done by
others. oo,

5, Potential utilities that may be located in the area of the working/drilling are to be
located and clearly marked by others.

6. On-site portable water for mixing grout and/or drilling to be provided by Contractor,

7, Clean-up of drill spoils and water containment is the responsibility of the Contractor

8. Billing is for square footage installed regardless of any embedment or other coverage

of portions of the wall.

‘an

Exclusions:
1, Demolition and/or repair of any existing pavement or structures,

2, Fill for bench access.

3. Provision of sanitary facilities for Subcontractor crews. Subcontractor assumes their
crews will use onsite facilities.

4. Any and all state and federal permits required to perform the scope of services.

5. Layout, surveys, field surveying, as-built survey and measurements. Verification of
any wall location or wall layout of any kind.

6. Easements, permits, General Contractor’s license. ;

7. Monitoring of the existing conditions, including any pre-construction
investigation/photos, during construction.

8. For the working bench in front of the various drilling locations, Subcontractor will
need a 15 ft wide area for drilling machines.

9. Backfill materials

10, Traffic Control]

Case 3:21-cv-00074-KAC-DCP Document 1-3 Filed 03/08/21 Page 22 of 22 PagelD #: 48
